IN THE
                        TENTH COURT OF APPEALS

                               No. 10-18-00011-CV

DON HUTTO,
                                                         Appellant
v.

VICKI HUTTO,
                                                         Appellee



                     From the County Court at Law No. 2
                           Johnson County, Texas
                        Trial Court No. CC-C20170490


                         MEMORANDUM OPINION


      In this forcible-detainer action, appellant, Don Hutto, appeals from a judgment

granted in favor of appellee, Vicki Hutto, on January 3, 2018. On February 27, 2018,

appellee filed a motion to dismiss this proceeding, arguing that the appeal is moot

because a writ of possession was executed on February 26, 2018, which means that

appellant is no longer in possession of the property. On March 20, 2018, we requested

that appellant file a response to appellee’s motion to dismiss within ten days and
informed appellant that a failure to respond would result in this appeal being dismissed

pursuant to Texas Rule of Appellate Procedure 42.3(c). See TEX. R. APP. P. 42.3(c). More

than ten days have passed, and appellant has not responded to our March 20, 2018 letter.

As such, we hereby dismiss this appeal pursuant to Texas Rule of Appellate Procedure

42.3(c). See id.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 11, 2018
[CV06]




Hutto v. Hutto                                                                    Page 2